DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
With respect to the claim limitation in the Claim 1 recites: “... a file management unit configured for sending an access instruction when the remote file access apparatus needs to access a file on a server ...”  the linking words “configured for” invokes 112(f) analysis wherein a structural body of “a file management unit” performs the function “for sending an access instruction”. 
Accordingly, Examiner reads claim limitation under the light of specification in paragraph [0003] of pending application recites: “The file management unit sends a corresponding access instruction when a cloud (remote) apparatus is needed for accessing a file. The access management unit is connected to the file management unit to receive the access instruction”  
Therefore, Examiner interprets that the file management receives the access instruction from the access management unit when a cloud (remote) apparatus is needed for accessing a file from the file management unit.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s)  a mental step. This judicial exception is not integrated into a practical application because the method includes a data gathering step  and a mental step of determining a processing approach. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.	
Claim 8. 
A remote file access method applicable in a remote file access apparatus, comprising:
generating an access score corresponding to an access instruction when theaccess instruction needs to access data external to the remote file access apparatus; and
determining a processing approach of the access instruction according to the access score, wherein the access score is calculated according to an access information of the access instruction, and wherein the access information comprises at least one of a type of an application requesting the access instruction, a related information of a user requesting the access instruction, and at least one attribute of a file accessed by the access instruction.

Step 1:
Claim 8 is directed to a statutory method

Step 2A, Prong 1:
The step of generating an access score is a mere data gathering step, (see 2106.05(g)  mere data gathering: Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);  iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); and
The step of determining a processing approach is an abstract idea as being a mental step for comparing the data in Table 1 and 2 (see below), and making a decision as to do with the data “external to the remote file access apparatus, ” “the access score,” “a type of an application requesting the access instruction,” “a related information of a user requesting the access instruction,” and  “an attribute of a file accessed by the access instruction,” that are the data that have been gathered and that do not add any meaning limitations to the abstract idea. 
Step 2A, Prong 2
Claim 8 does not recited any additional elements that integrate the abstract of mental step into a practical application.
Step 2B,
Claim 8, considering all the limitations, as a whole, does not amount to significantly more than the abstract idea of mental step.

Claims 9 and 10 recite “attribute of the file accessed by the access instruction comprises at least one of file size, file format, previous file access time (atime), file change time (ctime), and file modified time (mtime),” and “allowed download time and an allowed transmission bandwidth,” respectively that are data obtained through a data gathering step. See MPEP 2106.05(g) . See also Table 1 and 2 below.


    PNG
    media_image1.png
    355
    672
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    287
    623
    media_image2.png
    Greyscale

	In view of the above claims 8-10 are not patent eligible. 


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over KLIGER et al., US 2020/0053090 hereinafter Kliger in view of Lim, US 2008/0060051 hereinafter Lim.

As per claim 1, (With respect to claim 1, Kliger discloses) A remote file access apparatus, comprising: a file management unit configured for sending an access instruction when the remote file access apparatus needs to access a file on a server; (Kliger [0080] “At 580, the access control rule is applied to the properties of the access request, e.g. the user identifier, date, time of day, geographic location, device, network, etc., for the access request.”)

an access management unit connected to the file management unit and configured for receiving the access instruction, wherein the access management unit sends an access information according to the access instruction, (Kliger [0033] “An access control rule generated for a file can define the users allowed to access the file and the actions permitted for each of the users.”)

receives an access score in response to the access information, and outputs the access score and the access instruction, (Kliger [0080] “The scores for each subset are collected to determine a cumulative score and the access control rule is determined to be valid if the cumulative score is below a threshold score value.”)

and wherein the access information comprises at least one of a type of an application requesting the access instruction, a related information of a user requesting the access instruction, (Kliger [0048] “FIG. 3A is a software architecture diagram showing an illustration of a server cluster 310 with an access rules engine 330 that applies access control rules stored in access rules store 332 to user access requests.”)

and configured for receiving the access score and the access instruction, wherein the transmission proxy unit refers to the access score to determine a processing approach of the access instruction; (Kliger in paragraph [0149] teaches a step for determining the access control rule (i.e., “access instruction”) based on the cumulative scores (i.e., “access score”): Kliger [0149] “collecting the scores for each subset of the plurality of subsets to determine a cumulative score; and determining that the access control rule is valid if the cumulative score is below a threshold score value.”)

and a scheduling control unit connected to the access management unit and configured for receiving the access information and generating the access score according to the access information.  (Kliger in paragraph [0039] and [0149] discloses a method of determining a cumulative score by collecting the scores of each subset of user access requests in a plurality of subsets of data wherein the access logs store the historical information regarding access by users to the computer resources. Kliger [0039]: “The server cluster 170, in this example, also includes access logs 174 that store historical information regarding access by users to the computer resources 172. The access control policy generation system 120 generates access control policies for the computer resources of server cluster 170. Kliger [0149] “collecting the scores for each subset of the plurality of subsets to determine a cumulative score; and determining that the access control rule”)

(With respect to claim 1, Kliger does not explicitly disclose a step for provisioning file access instructions based on the file attribute) and at least one attribute of the file accessed by the access instruction; 
However, Lim teaches a method of creating a set of access control list (i.e., “access instruction”) associated with a file including one or more extended file system attributes of the file. (Lim [0009] “In other approaches, a set of access control lists associated with a file is stored as one or more extended file system attributes of the file. In another implementation, access control and auditing access control lists are stored in a security descriptor associated with a file or a directory.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Lim with the combined system of Kliger for the advantageous purpose of improved security of accessibility of files based on the file attribute because individual file may define the user access control.

(Furthermore, Kliger also does not explicitly disclose including proxy unit in the system configuration for accessing files) a transmission proxy unit connected to the access management unit 
However, Lim teaches a method of configuring document server (e.g., a file server) storing documents that can be accessed from a proxy server (Lim [0250] “In an embodiment of the invention dynamic point-of-use policy enforcement, a system includes a document server, a proxy server or gateway, and a workstation. The document server (e.g., a file server) stores documents that can be accessed from a proxy server.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Lim with the combined system of Kliger for the advantageous purpose of improved additional layer of security for accessing documents stored in the file server.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lim into the system of Kliger because, they are analogous art as being directed to the same field of endeavor, the method of enhanced access control of computer resources over the network. (See Kliger Abstract, Lim Abstract, [0071])

As per claim 2, (Kliger does not explicitly disclose) The remote file access apparatus according to claim 1, wherein the at least one attribute of the file accessed by the access instruction comprises at least one of file size, file format, previous file access time (atime), file change time (ctime), and file modified time (mtime).  
However, Lim teaches a method of the control of file access based on the file’s attribute such as opening a file at particular time of day, changing a file's permission, reading a file's attribute, or changing a file's attribute. (Lim [0071]: “Controlling document access can have different meanings when operating on different document types. For example, if a document type is a file, then document accesses are file accesses that includes: opening/reading a file, reading a file when connected using VPN, opening a file at a particular time of a day, writing/saving a file, deleting a file, reading a file's permission (or security setting), changing a file's permission, reading a file's attribute, or changing a file's attribute.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Lim with the combined system of Kliger for the advantageous purpose of improved security for accessing documents stored in the file server based on the file attribute defined.

As per claim 3, (Kliger does not explicitly disclose) The remote file access apparatus according to claim 1, wherein the access information further comprises allowed download time and an allowed transmission bandwidth. 
However, Lim teaches configuring policy enforcer to regulate accessibility to the file server based on the type of connectivity, time of day, day of the week and etc. (Lim [0085] “The policies that a policy enforcer can handle may be defined based on the type of action, user, user group, user attribute ... connectivity (including access mechanism and bandwidth; e.g., LAN, WLAN, VPN, Bluetooth, Internet, DSL, ISDN, dialup, remote desktop protocol (RDP), virtual network computing (VNC) protocol, latency, secure point-to-point, 56 k, broadband, 100 megabit per second, and 1 gigabit per second), time of day, day of the week, file path, file name, document size, document timestamp, document owner”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Lim with the combined system of Kliger for the advantageous purpose of improved security for accessing documents stored in the file server based on the file attribute defined.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kliger, in view of Lim and further in view of Hluchyj et al., US 20090182939 hereinafter Hluchyj.

As per claim 4, (Kliger does not explicitly disclose) The remote file access apparatus according to claim 1, wherein the transmission proxy unit comprises: a plurality of work queues; a work scheduling element connected to the access management unit  and configured for receiving the access score and the access instruction, wherein the access instruction corresponds to the access score, and the work scheduling element dispatches the access instruction to one of the work queues according to a preset rule and the access score; 
However, Hluchyj discloses a method of associating rules with the scheduling queue to prioritize (i.e., “access score”) delivery of file requests (Hluchyj US 20090182939 [0131] “The queue controller 650 removed the stream entries E1 and E2 because the streaming was complete, the capacity of the read queues 640 was reached (e.g., 90% capacity, 100% capacity, etc.), based on one or more rules associated with the scheduling queue 1300c (e.g., high bandwidth stream entries with a low priority are removed after one read/write cycle) and/or other like reasons.) [0141] for example, based on an update request associated with the file request (e.g., fast forward, pause, rewind), a capacity of the content delivery module 324, a new file request (e.g., subscriber wants to watch Super Dog movie), and/or any other information associated with the queuing of the data request (e.g., higher priority data file request”)
(Further, Kliger also does not explicitly disclose assigning different access instructions with different processing time in a same work queue) and a queue policy management element configured for providing the preset rule to the work scheduling element, assigning access instructions in different work queues with different processing time lengths, and assigning different access instructions with different processing time lengths in a same one of the work queue.  
However, Hluchyj teaches defining instructions operable to cause a data processing apparatus to determine asynchronously (i.e., “different processing time lengths in a same one of the work queue”)  at each of the storage modules, based on the queue location, a capacity of the data, and/or a transmission rate associated with the data file. (Hluchyj US 20090182939 [0014] “instructions operable to cause a data processing apparatus to determine asynchronously, at each of the storage modules, a queue location within a scheduling queue to associate with the data file request and add asynchronously, at each of the storage modules, the part of the data file to a data queue based on the queue location within the scheduling queue, a capacity of the data queue, and/or a transmission rate associated with the data file.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Hluchyj with the combined system of Kliger for the advantageous purpose of improvement of system performance by optimizing the data access based on data location, size and network bandwidth.   

As per claim 5, (Kliger disclose) The remote file access apparatus according to claim 1, wherein the transmission proxy unit comprises: a work queue; a work scheduling element connected to the access management unit and configured for receiving the access score and the access instruction  (Kliger [0072] “where the access control rule is applied to subsets of the validation data set and the blockage rates for the subsets are weighted and collected to determine a score.”)

corresponding to the access score, wherein the work scheduling element assigns a corresponding processing time length to the access instruction according to a preset rule and the access score; and a queue policy management element configured for providing the preset rule to the work scheduling element.  (Kliger [0056] “In some implementations, permitted temporal parameters 370 can be defined for the rule, such as a start date 372, an end date 374, a start time 376, and an end time 378.”)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kliger, in view of Lim and further in view of He et al., US 20180352476 hereinafter He.

As per claim 6, (Kliger does not explicitly disclose) The remote file access apparatus according to claim 1, wherein the transmission proxy unit further obtains a network status of an outward connection of the remote file access apparatus, and wherein the scheduling control unit is connected to the transmission proxy unit to receive the network status and generate the access score according to the access information and the network status.  
However, He discloses a step for calculating the a dynamic performance score to optimize  mobile network access gateway by utilizing the performance status information (i.e., “receive the network status”) and a weighted ranking of dynamic performance scores (i.e., “access score according to the access information”) of a plurality of mobile network access gateways (He US 20180352476 [0007] “The operations also include calculating, at the network access load balancing controller, a dynamic performance score for the mobile network access gateway utilizing the performance status information and calculating, at the network access load balancing controller, a weighted ranking of dynamic performance scores of a plurality of mobile network access gateways.”)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of He with the combined system of Kliger for the advantageous purpose of improvement of system performance by monitoring the network performance status information and optimize the utilization of network bandwidth accordingly.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kliger, in view of Lim and further in view of Chang et al., US 20080109731 hereinafter Chang.

As per claim 7, The remote file access apparatus according to claim 6, wherein the network status comprises a network history of the remote file access apparatus, and wherein the scheduling control unit predicts a next network status of the remote file access apparatus in a future according to the network history and generates the access score according to the next network status and the access information. 
However, Chang disclose a method of predicting the future operation status of the network component by the time series prediction technique (Chang US 20080109731 [0006] “the prior art predicts the future operation status of the network component by the time series prediction technique, which often lacks accuracy since only history data of the network component itself is considered.)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Chang with the combined system of Kliger for the advantageous purpose of optimizing utilization of the network usage by predicting the future operation status of the network, which improves user experiences as well as overall performance of the system.

As per claim 8,  A remote file access method applicable in a remote file access apparatus, comprising: generating an access score corresponding to an access instruction when the access instruction needs to access data external to the remote file access apparatus; and determining a processing approach of the access instruction according to the access score, wherein the access score is calculated according to an access information of the access instruction, and wherein the access information comprises at least one of a type of an application requesting the access instruction, a related information of a user requesting the access instruction, and at least one attribute of a file accessed by the access instruction.  
Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 9, The remote file access method according to claim 8, wherein the at least one attribute of the file accessed by the access instruction comprises at least one of file size, file format, previous file access time (atime), file change time (ctime), and file modified time (mtime).  
Claim 9 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 10, The remote file access method according to claim 8, wherein the access information further comprises allowed download time and an allowed transmission bandwidth.  
Claim 10 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:
PREDICTING AND FORECASTING ROAMING ISSUES IN A WIRELESS NETWORK (Wulff et al., US 2019/0239158) - In one embodiment, a network assurance service applies labels to feature vectors of network characteristics associated with a plurality of wireless access points in the network.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154  

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154